 
Exhibit 10.2


July 25, 2007






BY FACSIMILE


[HOLDER]
[ADDRESS]


ATTENTION:
 



 
Re:
Amendment to Series C Warrants and Convertible Debentures

and termination of Registration Rights Agreement


Ladies and Gentlemen:


Reference is made to (i) the warrants to purchase shares of common stock, par
value $0.001 per share (“Common Stock”) of Millennium Cell Inc. (the “Company”)
issued by the Company to the purchasers of the Company’s Series C Convertible
Preferred Stock on April 25, 2005 (the “Series C Warrants”), (ii) the Company’s
Convertible Debentures with an Original Issue Date of February 16, 2007 in the
aggregate principal amount of $6,000,000 (the “Convertible Debentures”) and
(iii) that certain Registration Rights Agreement dated as of February 15, 2007
by and among the Company and the purchasers of the Convertible Debentures (the
“Registration Rights Agreement”).


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned and the Company hereby agree as follows:


1.  Effective upon execution and delivery to the Company by holders of Series C
Warrants constituting Required Holders (as such term is defined in the Series C
Warrants) of signed counterparts to letter agreements identical to this letter
agreement, Section 1(b) of each Series C Warrant shall be amended so that it is
deleted in its entirety and replaced with the following:


“(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means (i)
$0.60 through October 25, 2007 and (ii) $2.00 thereafter, subject in each case
to adjustment as provided herein.”


2. Effective upon execution and delivery to the Company by holders of
Convertible Debentures constituting Majority Holders (as such term is defined in
the Convertible Debentures) of signed counterparts to letter agreements
identical to this letter agreement, each Convertible Debenture shall be amended
as follows:
 

--------------------------------------------------------------------------------




(a) In Section 1, the definition of “Equity Conditions” shall be amended to (1)
delete clause (ii) thereof in its entirety and replace it with the following:


“(ii) during the Equity Conditions Measuring Period, the Underlying Shares may
be sold pursuant to Rule 144 under the Securities Act and without the need for
registration under any applicable state securities laws, but, in the event that
the Underlying Shares may not be sold pursuant to Rule 144(k), only to the
extent that such number of Underlying Shares, when aggregated with all other
Underlying Shares delivered to the Holder by the Company during the preceding
three months pursuant to a transaction where the Equity Conditions were required
to be satisfied, does not exceed 50% of the limitation on amount of securities
that may be sold by the Holder in accordance with Rule 144(e) as of the date
that the Equity Conditions must be satisfied;”


and (2) delete clause (ix) thereof in its entirety and replace it with the
following:


“(ix) the Company shall have no knowledge of any fact not caused by the failure
of the holders of Debentures to provide any required information that would
cause any shares of Common Stock issuable upon conversion of the Debentures not
to be eligible for sale in accordance with Rule 144 and any applicable state
securities laws.”


(b)  In Section 1, the definition of “Event of Default” shall be amended to (1)
remove the words “or liquidated damages (as provided for in the Registration
Rights Agreement)” from clause (i) thereof, (2) delete clause (vi) thereof in
its entirety and replace it with the following:


“(vi) the Company (a) is not required to file reports pursuant to Section 13(a)
or 15(d) of the Exchange Act or (b) shall fail to file when due any report,
schedule, form, statement or other filing required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act, and the
Company does not cure such failure within three Trading Days thereof;”


(3) delete clause (ix) thereof in its entirety, and (4) re-number clauses (x)
through (xii) thereof to clauses (ix) through (xi), respectively.


(c) In Section 1, the definition of “Initial Conversion Price” shall be amended
to delete “$1.42” and replace it with “$1.00”.


(d) In Section 1, for purposes of conforming to the amendments described in (b)
above, the definition of “Mandatory Redemption Amount” shall be amended to
change the reference to “clauses (iii)-(xii) thereof” in the first sentence of
such definition to “clauses (iii)-(xi) thereof.”


(e) In Section 1, the definition of “Maturity Date” shall be amended so that it
is deleted in its entirety and replaced with the following:


“Maturity Date” means (1) February 16, 2009 or (2) August 16, 2009, as set forth
in a written notice from the Holder to the Company at least 30 days prior to
February 16, 2009 (it being understood that, in the absence of such written
notice, the Maturity Date shall be August 16, 2009), in each case as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default shall have occurred and be continuing on the Maturity Date
(as may be extended pursuant hereto) or any event that shall have occurred and
be continuing that with the passage of time and the failure to cure would result
in an Event of Default and (ii) through the date that is ten (10) Business Days
after the consummation of a Change of Control in the event that a Change of
Control is publicly announced or a Change of Control Notice (as defined in
Section 6(b)) is delivered prior to the Maturity Date.”
 
2

--------------------------------------------------------------------------------


(f) Section 2(a) shall be amended so that the first three (3) sentences thereof
are deleted in its entirety and replaced with the following:


“The Company shall pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Debenture (including any interest
added to such principal in accordance with this Section 2) at an annual rate
equal to the Interest Rate, payable quarterly in arrears on each Interest
Payment Date. Interest shall be calculated on the basis of a 360-day year and
shall accrue daily commencing on the Original Issue Date. Subject to the
conditions and limitations set forth below, the Company will pay interest under
this Debenture in shares of Common Stock calculated using the Interest
Conversion Price (“Interest Shares”) so long as there has been no Equity
Conditions Failure; provided however, that the Company may, at its option
following notice to the Holder, pay Interest on any Interest Date in cash (“Cash
Interest”) or in a combination of Cash Interest and Interest Shares.”


(g) Section 7(f) shall be amended so that the first sentence thereof is deleted
in its entirety and replaced with the following:


“During the period (i) commencing on July 25, 2007 through March 31, 2008, the
Company shall maintain a Cash to Unsecured Indebtedness Ratio of at least 0.5 to
1.0 and (ii) commencing on April 1, 2008 and ending on the date on which this
Debenture is no longer outstanding, the Company shall maintain a Cash to
Unsecured Indebtedness Ratio of at least 0.8 to 1.0 (in each case, the “Cash and
Unsecured Indebtedness Ratio Test”).”


3. As amended hereby, the Convertible Debentures shall remain in full force and
effect.


4. Effective upon execution and delivery to the Company by holders of
Registrable Securities (as such term is defined in the Registration Rights
Agreement) constituting Required Holders (as such term is defined in the
Registration Rights Agreement) of signed counterparts to letter agreements
identical to this letter agreement, the Registration Rights Agreement shall be
terminated in its entirety and shall be of no further force or effect, provided
that any terms defined in the Registration Rights Agreement and used in other
Transaction Documents (as such term is defined in the Convertible Debentures)
shall continue to have such definitions notwithstanding such termination.


5. As soon as practicable upon execution and delivery to the Company by (i)
holders of Series C Warrants constituting Required Holders (as such term is
defined in the Series C Warrants), (ii) holders of Convertible Debentures
constituting Majority Holders (as such term is defined in the Convertible
Debentures) and (iii) holders of Registrable Securities (as such term is defined
in the Registration Rights Agreement) constituting Required Holders (as such
term is defined in the Registration Rights Agreement) of signed counterparts to
letter agreements identical to this letter agreement (the “Effective Time”), the
Company shall file an application to withdraw that certain Registration
Statement on Form S-3 (Registration No. 333-141717), filed with the Securities
and Exchange Commission (the “SEC”) on March 30, 2007, as amended by
pre-effective Amendment No. 1 filed with the SEC on June 20, 2007 (the
“Registration Statement”) in accordance with Rule 477 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and the Company shall
use its commercially reasonable efforts to effect the withdrawal of the
Registration Statement in accordance with such rule.
 
3

--------------------------------------------------------------------------------




6. On or before 12:00 p.m., New York time, on the first business day following
the Effective Time, the Company shall file a Current Report on Form 8-K
describing the terms of this letter agreement in the form required by the
Securities Exchange Act of 1934, as amended, and attaching the form of this
letter agreement as an exhibit to such filing.


7. Each of the Company and the undersigned hereby represents and warrants to the
other that its execution and delivery of this letter agreement and its
consummation of the transactions contemplated hereby have been duly and validly
authorized on its behalf and that this letter agreement constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium, or similar laws from time to time in effect which affect
creditors’ rights generally and by legal and equitable limitations on the
enforceability of specific remedies. Each of the Company and the undersigned
shall cooperate with the other and execute and deliver, or cause to be executed
and delivered, all such other instruments and to take all such other actions as
may be reasonably requested by the other from time to time, consistent with the
terms of this letter agreement, to effectuate the purposes and provisions of
this letter agreement.
 
8. For the avoidance of doubt, it is the intent of the Company and the
undersigned that (i) as of the Effective Time, this letter agreement will be a
valid and binding amendment of each Series C Warrant, a valid and binding
amendment to each Convertible Debenture and a valid and binding termination of
the Registration Rights Agreement and (ii) if and to the extent that the
amendments to the Series C Warrants and the Convertible Debentures contemplated
by this letter agreement are deemed to constitute an offer and sale of
securities by the Company to the undersigned, such offer and sale is intended to
be exempt from registration under the Securities Act by virtue of Section
3(a)(9) thereof.


9. This letter agreement may be executed in one or more counterparts, each of
which, when executed and delivered, shall be deemed to be an original, but all
of which when taken together shall constitute one and the same instrument. This
letter agreement may be executed by facsimile, which shall be binding to the
same extent as an original signature page. 
 
4

--------------------------------------------------------------------------------


 
10. All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this letter agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. If any provision of this letter agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this letter agreement
in that jurisdiction or the validity or enforceability of any provision of this
letter agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS LETTER AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
5

--------------------------------------------------------------------------------







   
Very truly yours,
        MILLENNIUM CELL INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: John Giolli
Title: Chief Financial Officer

 
ACKNOWLEDGED AND AGREED TO:




[HOLDER]




By: ________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------

